DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 6/7/2019 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-11, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong (US 8639400)

Regarding claim 1, Wong teaches an electronic device for controlling an unmanned aerial vehicle (UAV), (see Col 7, lines 57-62 that describe the device for controlling a UAV) the electronic device comprising: a first sensor configured to sense a first direction; (see fig 3 that depicts an IR sensor at the bottom of the UAV, Col. 5, lines 13-15 that describes the sensor) a second sensor configured to sense a second direction that is opposite to the first direction; (see fig 5a that depicts the IR sensor at the top of the UAV, Col. 5, lines 28-32 that describes the infrared sensor configured in a location opposite to the first sensor mentioned above) and a processor electrically connected to the first sensor and the second sensor, (see Col. 5, lines 15-17 that describe the microprocessor) wherein the processor is configured to: determine based on at least one sensing data obtained by the first sensor whether the UAV is located in a first environment, (see Col. 5, lines 28-32 that describes the IRED and IR sensor as a first sensor which would be located on top of the UAV and performing altitude hold flight with reference to the ceiling of a room rather than ground surface, hence indoor control vs outdoor control) control sensing operations of the first sensor and the second sensor based on a result of the determination, (See Figs 3 & 5a that depict the first and second sensor, see Col. 5, lines 13-15 that describe the sensing operation of the sensors) and control movement of the UAV based on at least one sensing data obtained by the first sensor and the second sensor. (See Col. 5, lines 4-12 that describe the control system of the UAV based off the sensed data obtained from the IR sensors)

	Regarding claim 2, Wong teaches the electronic device of claim 1, wherein the first sensor and the second sensor comprise at least one of an ultrasonic sensor, an infrared sensor, a proximity sensor, an image sensor, and an optical flow sensor. (See Figs 3 & 5a that depict the sensors in locations beneath the UAV (second sensor) and above the UAV (first sensor), the sensors are infrared sensors)

	Regarding claim 4, Wong teaches the electronic device of claim 1, wherein the processor is configured to determine that the UAV is located in the first environment when the external object is detected in the first direction based on the sensing data obtained by the first sensor. (See Col. 5, lines 28-32, that describe the detection of a ceiling of a room instead of ground as determined by the IR distance measurement method with the IR receiving module on the top of the UAV which can be described as a first sensor)


	Regarding claim 6, Wong teaches the electronic device of claim 1, wherein the processor is configured to control movement of the UAV by using the sensing data obtained by the first sensor as reference data, when determining that the UAV is located in the first environment. (See Col. 5, lines 4-12 that describes the control system of the UAV in regard to the IR sensors and see Col. 5, lines 28-32 that describes the IR sensor located on the top of the UAV for sensing the environment)

Regarding claim 7, Wong teaches the electronic device of claim 1, wherein the processor is configured to, when determining that the UAV is located in the first environment, obtain a height of the first environment based on the sensing data obtained by the first sensor and the second sensor, (See Col. 5, lines 47-48 that describe the measurement of a height) determine a hovering range of the UAV based on the obtained height of the first environment, (See Col. 5, lines 4-12 and lines 28-32 that describe the technique of determining the hovering range of the UAV based of the sensed height data) and control movement of the UAV based on the determined hovering range. (See Col. 1, lines 14-17 that describe the control movement of the UAV based on a hovering range)

Regarding claim 8, Wong teaches the electronic device of claim 1, further comprising a communication module configured to connect communication with an external electronic device, (See Col. 2, lines 58-60, that describe the external electronic device) wherein the processor is configured to: receive a control signal for controlling movement of the UAV from the external electronic device; (See Col. 5, lines 4-12 that describe the control system which includes a receiver) and control movement of the UAV according to the received control signal based on the at least one sensing data obtained by the first sensor and the second sensor. (See Col. 5, lines 4-12 that describe the control system of the UAV based off the sensed data obtained from the IR sensors)

Regarding claim 9, Wong teaches the electronic device of claim 8, wherein the processor is configured to transmit, to the external electronic device, information associated with control of movement of the UAV based on the at least one sensing data obtained by the first sensor and the second sensor. (See Col. 5, lines 4-12, that describes the functionality of the remote controller transmitter)

Regarding claim 10, Wong teaches the electronic device of claim 8, wherein the processor is configured to transmit, to the external electronic device, feedback information regarding the control signal received from the external electronic device based on the at least one sensing data obtained by the first sensor and the second sensor. (See Col. 5, lines 4-12, that describes the transmitter/receiver communication which is based off the sensed data from the IR sensor)

	Regarding claim 11, Wong teaches the electronic device of claim 8, wherein the processor is configured to: receive a command signal for executing a function included in the UAV from the external electronic device; and control execution of the function of the UAV and movement of the UAV according to the received command signal based on the at least one sensing data obtained by the first sensor and the second sensor. (See Col. 3, lines 66-67 that describe the command received by the processor from an external device and see Col. 5, lines 13-20 that describe the control execution of the UAV according to the received command signal)

	Regarding claim 15, the claim is directed toward a method that is configured to the device as claimed in claim 1. The cited portions of Wong used in rejections of claim 1 disclose where the device .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 8639400) in view of Teague (US 20180017973)

Regarding claim 3, Wong teaches the electronic device of claim 2, but Wong does not explicitly teach wherein the first sensor and the second sensor comprise a plurality of sensors having different distance sensing ranges, and the processor is configured to select and control any one of the plurality of sensors based on a distance between the UAV and an external object. Teague teaches this aspect as noted below.

Teague discloses the electronic device of claim 2, wherein the first sensor and the second sensor comprise a plurality of sensors having different distance sensing ranges,  (Teague [0063] “the drone's processor may use onboard sensors (e.g., accelerometers, gyroscopes, magnetometers, and cameras) in combination with learning systems to estimate its own position/location and orientation, and recognize its environment”. See also Teague [0070] “Systems data 446 may include information about the drone  and the processor is configured to select and control any one of the plurality of sensors based on a distance between the UAV and an external object. (Teague [0047] “the processor 330 may be configured to monitor and control various functionalities of the drone 300, such as any combination of modules, software, instructions, circuitry, hardware, etc. related to propulsion, navigation, power management, sensor management, and/or stability management”.)

It would have been obvious to one of ordinary skill in the art to modify the electronic device as taught in Wong with the learnings from Teague to have an added choice of configuration of sensors for the UAV with considerations in mind such as weight control and coverage distance requirements for the UAV.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 8639400) in view of Sweet (US 20180032040)

Regarding claim 5, modified Wong teaches the electronic device of claim 1, but Wong does not specifically teach wherein the processor is configured to control the sensing operations such that a sensing period of the first sensor is shorter than a sensing period of the second sensor, when determining that the UAV is located in the first environment. 

Sweet discloses the electronic device of claim 1, wherein the processor is configured to control the sensing operations such that a sensing period of the first sensor is shorter than a sensing period of the second sensor, when determining that the UAV is located in the first environment. (Sweet, See Fig 7 

It would have been obvious to one of ordinary skill in the art to modify the electronic device as taught in Wong with the learnings from Sweet to have a more efficient system where processing demands may be reduced by focusing processing on data from sensors viewing the direction of travel while reducing processing of data from sensors viewing other directions.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 8639400) in view of Wang (US 20190253611)

Regarding claim 12, modified Wong teaches an electronic device for controlling movement of an unmanned aerial vehicle (UAV), (See Fig 1, lines 66-67 and see Fig 14) the electronic device comprising: a communication module configured to connect communication with the UAV; (See Col. 4, lines 15-20 that describe the communication of the external device to the UAV) the UAV comprising a first sensor configured to sense a first direction and a second sensor configured to sense a second direction opposite to the first direction; (See Figs 3 and 5a that depict the IR sensors located in opposite directions of each other) and a processor electrically connected to the communication module and the display, (see Col. 5, lines 15-17 that describe the microprocessor) wherein the processor is configured to receive from the UAV, information regarding whether the UAV is located in a first environment at least based on at least one sensing data obtained by the first sensor, (see Col. 5, lines 28-32 that describes the IRED and IR sensor as a first sensor which would be located on top of the UAV and ceiling of a room rather than ground surface, hence indoor control vs outdoor control) change the user interface according to the received information, (See Col. 4, lines 27-40 that describe the control of the UAV based on the received data) generate a control signal for controlling movement of the UAV based on an input made through the user interface, (See Col. 5, lines 13-20 that describe the control execution of the UAV according to the received command signal) and transmit the generated control signal to the UAV. (See Col. 5, lines 4-12, that describes the functionality of the remote controller transmitter). Wong does not specifically teach a display configured to display a user interface for controlling the UAV, (see Figs 11, 13 & 14 that depict displays to a user for controlling the UAV).

Wang discloses a display configured to display a user interface for controlling the UAV (Wang, see Fig 4 that depicts a remote controller with a display for controlling a UAV, see also Wang [0100] “The remote controller may include a display. The display may be a screen. The display may or may not be a touchscreen. The display may be a light-emitting diode (LED) screen, OLED screen, liquid crystal display (LCD) screen, plasma screen, or any other type of screen. The display may be configured to show a graphical user interface (GUI). The GUI may show an image that may permit a user to control actions of the UAV”.)

It would have been obvious to one of ordinary skill in the art to modify the electronic device as taught in Wong with the learnings from Wang to have the added function of a touch screen user interface.

	Regarding claim 13, modified Wong teaches the electronic device of claim 12, wherein the processor is configured to receive from the UAV, information associated with control of movement of the UAV based on the at least one sensing data obtained by the first sensor and the second sensor, ceiling of a room rather than ground surface, hence indoor control vs outdoor control). However Wong does not specifically teach how to change the user interface based on the received information associated with control of movement of the UAV. 

Wang discloses how to change the user interface based on the received information associated with control of movement of the UAV. (Wang [0105] “a graphical user interface may be provided for displaying the image and receiving user input.”. See Wang [0142] “The user interface may be provided by a display that is integral to the remote controller”. See also Wang [0086] “the remote controller may be configured to allow a user to control a state of the movable object, carrier, payload, or any component thereof by manipulating a joystick, changing an orientation or attitude of the control terminal”.)

It would have been obvious to one of ordinary skill in the art to modify the electronic device as taught in Wong with the learnings from Wang to have the added function of a touch screen user interface.


Regarding claim 14, modified Wong teaches the electronic device of claim 12, wherein the processor is configured to receive from the UAV, feedback information regarding the control signal based on the at least one sensing data obtained by the first sensor and the second sensor, (See Col. 5, lines 13-20 that describe the control execution of the UAV according to the received command signal and see Col. 5, lines 28-32 that describes the IRED and IR sensor as a first sensor which would be located ceiling of a room rather than ground surface, hence indoor control vs outdoor control). However Wong does not specifically teach how to change the user interface based on the received feedback information. 

Wang discloses how to change the user interface based on the received feedback information. (Wang [0142] “The user interface may be provided by a display that is integral to the remote controller”. See also Wang [0144] “The information may be about a user input indicative of a target shown within at least one of the images being displayed. The user may provide the user input via the same user interface that displays the images”.)

It would have been obvious to one of ordinary skill in the art to modify the electronic device as taught in Wong with the learnings from Wang to have the added function of a touch screen user interface.

Prior Art

The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward an electronic device for controlling unmanned aerial vehicle and control method therefor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661                                                                                                                                                                                                        




/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661